 

Case 5:20-cr-00010-DCB-FKB..Dacument.3__ Filed. 10/06/20. Page. 1.of 2.

 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF Mississipp] (| OCT 06 2020

 

 

 

 

 

 

 

WESTERN DIVISION ARTHUR JOHNSTON
BY ‘ DEPUTY
UNITED STATES OF AMERICA
v. CRIMINAL NO. $WLI/0 DCB FRB
JORDAN RESHARD THOMAS 18 U.S.C. § 922(g)(1)
The Grand Jury charges:

That on or about April 13, 2020, in Adams County in the Western Division of the Southern
District of Mississippi, the defendant, JORDAN RESHARD THOMAS, knowing he had
previously been convicted of a crime which is punishable by imprisonment for a term exceeding
one year, knowingly possessed a firearm, and the firearm was in and affecting interstate and
foreign commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

Upon conviction of the offense as alleged in this Indictment, the defendant shall forfeit to
the United States all property involved in or traceable to property involved in the offense, including
but not limited to all proceeds obtained directly or indirectly from the offense, and all property
used to facilitate the offense.

The grand jury has determined that probable cause exists to believe that the following
property is subject to forfeiture as a result of the offense alleged in this indictment: |

A. One (1) Smith and Wesson, model SW40VE, .40 caliber pistol
bearing serial number DWE2758; and
B. Any ammunition seized.
Further, if any property described above, as a result of any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or

deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been
ose ctsnentnn snes = Fage-5:20-cr-00010-DCB-FKB --Document 3--Filed 10/06/20-Page 2 of 2... --

substantially diminished in value; or (e) has been commingled with other property, which cannot
be divided without difficulty, then it is the intent of the United States to seek a judgment of
forfeiture of any other property of the defendant, up to the value of the property described in this
notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Section 924(d)(1); and Title 28, Unite

  
     

Code, Section 2461.

D. MICHAEL HURST, JK.

United States Attorney
A TRUE BILL:

S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this the Q Yalay of October, 2020.

RE STATES MAGISTRATE JUDGE
